Citation Nr: 0530617	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
status postoperative right knee anterior cruciate ligament 
reconstruction prior to October 15, 2004.

4.  Entitlement to an evaluation in excess of 20 percent for 
status postoperative right knee anterior cruciate ligament 
reconstruction from October 15, 2004.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to July 
2000.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in February 2004, 
at which time it determined that a remand of the appeal was 
necessary in order to obtain additional development.  The 
matter is now again before the Board for appellate review.

The appeal concerning the veteran's entitlement to an 
evaluation in excess of 10 percent for status postoperative 
right knee anterior cruciate ligament reconstruction prior to 
October 15, 2004, as well as for his entitlement to an 
evaluation in excess of 20 percent for status postoperative 
right knee anterior cruciate ligament reconstruction from 
October 15, 2004, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not reflect 
a level of current right ear hearing loss to a degree that 
qualifies as impaired hearing eligible for service connection 
under VA law.

3.  Service connection is only in effect for left ear hearing 
loss.  

4.  The competent medical evidence of record indicates that 
the veteran is not deaf in either ear, and that he has Level 
I hearing in his left ear, with speech recognition at or 
above 94 percent and average threshold decibel losses no 
higher than 26.25, throughout the appeal period.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  The criteria for the assignment of an initial compensable 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160 (West 2002 & Supp. 2005); 
38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 
4.86, Diagnostic Code 6100 (2005); 38 C.F.R. § 3.383 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2001 
and February 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  (The April 2001 letter provided notice as to the 
first three aforementioned notice elements, while the 
February 2004 letter addressed those elements, but also 
addressed the fourth notice element as well.)

The Board acknowledges that complete VCAA notice was provided 
to the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Accordingly, the second of these letters, dated in February 
2004, was provided to the veteran by the RO (via the AMC) 
pursuant to the Board's February 2004  remand.   The veteran 
was then afforded an opportunity to respond, and after 
accumulation of additional evidence, the RO subsequently 
reviewed the veteran's claims and issued a supplemental 
statement of the case (SSOC) to the veteran in August 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all available VA and 
private treatment records identified and/or provided by the 
veteran.  To that end, the Board notes that the veteran 
indicated that Gibson General Hospital had records pertaining 
to his claimed disorders.  In July 2004, the facility 
reported that it had no medical records for the veteran, but 
that its Business Health Services Office had seen him for a 
pre-employment physical only.  Thereafter, the RO contacted 
the veteran in a September 2004 letter, notifying him of the 
response from the facility and advising him that he had 10 
days to advise the RO that he wanted the aforementioned pre-
employment physical obtained for his claims, or the RO would 
proceed without it.  The veteran did not reply to this 
letter.  Moreover, when the veteran sent in September 2002 
medical examination documents from an employer in May 2003, 
these documents included a printout from an audiological 
evaluation performed at Gibson General Hospital (in September 
2002).  Accordingly, the Board finds that no further action 
need be undertaken with respect to this matter.  

The Board also notes that the veteran was afforded VA 
examinations in order to address the medical questions 
presented in this case.  At this time, the veteran has not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide these claims.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.  

Factual Background and Procedural History

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, and statements and 
argument provided by the veteran in support of these claims.  
In reaching its decisions herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The veteran served on active duty from August 1995 to July 
2000.  His military occupational specialty (MOS), as 
documented on his DD-214 Certificate of Release or Discharge 
from Active Duty, was that of a legal services man.  This 
form also documented that he was a recipient of the Rifle 
Expert and Pistol Sharpshooter badges.  He filed a claim at 
the RO for service connection for bilateral hearing loss in 
January 2001.  

The veteran's service medical records indicate no history of 
ear trouble at the time of his January 1995 report of medical 
history (for his pre-activation examination).  His January 
1995 report of medical examination recorded normal findings 
regarding his ears on clinical evaluation, and he had a score 
of 1 on the PULHES scale for his "Hearing and Ears." (The 
PULHES profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina."  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")   

At the time of his January 1995 service examination, the 
veteran was also afforded an audiological evaluation, which 
revealed puretone thresholds, in decibels (dB), as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
0
5
25

Thereafter, the veteran underwent a new audiological 
evaluation in August 1995 (at the time of his actual entry 
into active duty).  This evaluation showed puretone 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
5
10
LEFT
5
0
-5
5
35

The veteran's in-service treatment reports reflect no mention 
of any complaints, symptoms, diagnoses, or treatment relative 
to hearing loss.

At his service discharge evaluation in February 2000, the 
veteran again noted no history of ear trouble on his report 
of medical history.  On medical examination in February 2000, 
the service physician noted on clinical evaluation that the 
veteran's right ear was otosclerosing, but observed that 
there were no problems, and stated that it was not considered 
disabling.

The veteran's February 2000 service discharge audiological 
evaluation, however, did show some increase in puretone 
thresholds since his entry into active service, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
0
0
-5
10
55

After service, in connection with other claims for service 
connection, the veteran was afforded a VA general medical 
examination with claims file review in September 2000.  At 
this evaluation, the veteran complained of decreased hearing, 
possibly as a result of his in-service activities on the 
shooting range as a rifle and pistol coach.  The examiner 
noted the veteran's report that he had undergone an 
audiological examination in the past six months, and 
requested that it be obtained for the claims file.  On 
clinical evaluation of the veteran's ears: the external 
auricular canals did not contain cerumen; there was no 
perforation or discharge from the tympanic membranes; and 
there was good light reflex bilaterally.  The examiner 
diagnosed hearing loss, but noted that at that time, he would 
refer to the results of the audiological examination 
reportedly completed earlier that year.   

The veteran then underwent a VA audiological examination in 
September 2001.  He stated that during boot camp, he had an 
ear infection related to having water in the ear.  The 
veteran also reported in-service noise exposure of: service 
as a rifle coach of M-16 and 50-caliber machine guns; 
proximity to construction and heavy equipment during service 
overseas in Okinawa; low-frequency aircraft noise when he 
lived close to an air base; and service duties in an armory.  
On the clinical audiological evaluation, puretone thresholds 
for the veteran were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
5
LEFT
5
5
0
5
50

These findings were analyzed by the September 2001 VA 
examiner to reveal a puretone average of 6 dB in the right 
ear and 15 dB in the left ear.  Speech audiometry, using the 
Maryland CNC test, revealed speech recognition ability of 100 
percent in each ear.  The September 2001 VA examiner then 
reported that diagnostic and clinical tests indicated 
bilateral high-frequency sensorineural hearing loss.  He 
elaborated that the right ear was characterized by a 
sensitivity within normal limits through 4000 Hertz (Hz), 
with a moderate to moderately severe high-frequency 
sensorineural hearing loss in the 4 to 8000 Hz range, but 
noted that the veteran's word recognition score for that ear, 
in quiet, was excellent.  The examiner commented that the 
left ear was characterized by a sensitivity within normal 
limits through 3000 Hz, with a moderate to moderately severe 
high-frequency sensorineural hearing loss recorded in the 4 
to 8000 Hertz, but again noted that the veteran's word 
recognition score for that ear, in quiet, was excellent.

In a November 2001 rating decision, the RO granted service 
connection for left ear hearing loss and assigned it a 
noncompensable (0 percent) disability evaluation effective 
from July 13, 2000, but denied service connection for right 
ear hearing loss.  The RO explained that the clinical 
findings on service discharge and VA examination revealed 
left ear hearing loss to a degree that qualified as impaired 
hearing under VA law, but that this was not the case for the 
right ear.  The veteran appealed this decision to the Board, 
requesting service connection for his right ear hearing loss 
and a higher initial evaluation for his left ear hearing 
loss.  In later adjudication documentation of record, the RO 
then advised that for his right ear, the clinical test 
results still did not show a level of hearing loss that 
warranted service connection, and explained that for his left 
ear, his level of hearing loss on evaluation did not meet 
VA's rating criteria for a higher (compensable) disability 
rating.
 
The veteran also submitted the records from a September 2002 
medical examination for employment with Toyota Motor 
Manufacturing Indiana, Inc (Toyota).  These records document 
the veteran's report that he had bilateral hearing loss (but 
worse on the left) as a result of his active service, because 
of his use of firearms during that time.  The Board is aware 
that an audiological evaluation report is included in these 
records, but as it does not meet the criteria to suffice as 
an examination for hearing impairment for VA purposes, the 
results of this examination will not be reported here or 
evaluated for this decision.  See 38 C.F.R. § 4.85(a) (2005).

In an April 2004 statement, the veteran reported that he had 
worked for Toyota since November 2002, and that during that 
time, he had been tested for hearing loss three times.  He 
advised that these test results had concluded in a failing 
status, requiring him to wear hearing protection in both 
restricted areas and in all other areas of the plant during 
production time.  He further reported that he was required to 
undergo an annual hearing examination.

In October 2004, the veteran underwent a new VA audiological 
examination with claims file review.  The examiner indicated 
the veteran's service audiological examinations showed only 
normal hearing sensitivity within the requisite ranges for 
the right ear at the time of entry into active service, and a 
severe hearing loss only at a point outside of the requisite 
range (6000 Hz) upon service discharge.  The examiner also 
noted that on VA examination in September 2001, the veteran 
again had normal hearing sensitivity throughout the requisite 
range.  The examiner then commented that although a possible 
threshold shift at 4000 Hz of 15 dB in the right ear was seen 
when comparing the veteran's service entry and exit 
examinations, his subsequent September 2001 VA audiological 
evaluation noted only a 5 dB threshold at 4000 Hz, thus 
contraindicating any significant shift from the 10dB 
threshold noted at service entry.  

Prior to clinical evaluation, the veteran notified the 
October 2004 VA examiner of his in-service and post-service 
noise exposure.  The examiner then commented that the most 
likely etiology of the veteran's characteristically notched 
sensorineural hearing loss was noise exposure.  On 
audiological evaluation, puretone thresholds for the veteran 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
30
LEFT
10
10
5
25
65

These findings were analyzed by the examiner to reveal a 
puretone average of 22.5 dB in the right ear and 26.25 dB in 
the left ear.  Speech audiometry, using the Maryland CNC 
test, revealed speech recognition ability of 94 percent in 
each ear.   

The October 2004 VA examiner then noted that an otoscopic 
inspection revealed no apparent occlusion, infection, or 
probable ear canal collapse, and that acoustic imittance 
measures revealed type A tympanograms.  The examiner stated 
that these types of findings are consistent with the 
sensorineural nature of the hearing loss shown on puretone 
testing.  The examiner then advised that audiological test 
results identified a mild sloping to moderately severe 
sensorineural hearing loss above 3000 Hz in the right ear, 
while the left ear demonstrated a moderately severe, sloping 
to severe, and rising again to moderately severe 
sensorineural hearing loss from 4000 through 8000 Hz.  The 
examiner reported that speech reception thresholds reflected 
the normal low-frequency hearing, supporting good intertest 
reliability.  The examiner also noted that: speech 
intelligibility was excellent bilaterally; no significant 
speech rollover was identified; Stenger testing was negative 
at 4000 Hz; and acoustic reflexes were present through 2000 
Hz.  

In conclusion, the October 2004 VA examiner stated that for 
the right ear, there was normal hearing sensitivity from 500 
through 4000 Hz, with the exception of a mild sensorineural 
hearing loss at 4000 Hz.  The examiner noted that for the 
left ear, there was a moderately severe sensorineural hearing 
loss at 4000 Hz only.  Finally, with regard to the etiology 
of the veteran's right ear hearing loss, the examiner noted 
that again, the veteran's test results revealed normal 
hearing sensitivity at service discharge and at VA 
examination in September 2001.  The examiner then observed 
that the veteran had a history of occupational noise exposure 
at a Toyota plant since November 2002, and opined that it was 
less likely than not that his hazardous military noise 
exposure contributed to the current high-frequency 
sensorineural hearing loss noted in the right ear from 4000 
through 8000 Hz.  

The Board observes that the record includes another Toyota 
audiogram dated in July 2005, but again, because it contains 
insufficient test results, it will not be reviewed herein.  
38 C.F.R. § 4.85(a).  

Analysis of the Claim for Service Connection for Right Ear 
Hearing Loss

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in or aggravated during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

It is not required that hearing loss be shown during service.  
The Court has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In this case, the 
Court agreed with the Secretary of VA's suggestion that 
service connection may be established if: (1) the record 
shows acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service, 
as shown by: his service record; the official history of each 
organization in which he served; his service medical records; 
and all pertinent medical and lay evidence.  Additional 
similar considerations are to be afforded veterans who claim 
service connection in relation to herbicide exposure.  See 
38 U.S.C.A. § 1154(a) (West 2002). 

The veteran avers that noise exposure during active duty 
caused his current right ear hearing loss.  For the reasons 
detailed below, the Board finds that service connection is 
not warranted at this time.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385; 
Hensley, supra.

The Board observes that information in the veteran's service 
personnel records is compatible with his report of noise 
exposure stemming from his service duties while coaching 
other servicemen at the firing range, given his confirmed 
receipt of Rifle Expert and Pistol Sharpshooter badges.  See 
38 U.S.C.A. § 1154(a).

As to his right ear hearing loss, however, the Board holds 
that this claim does not warrant service connection because 
the level of hearing loss established on documented 
evaluations of record does not rise to the level of impaired 
hearing as defined under VA law.  See 38 C.F.R. § 3.385.  The 
Board is aware that the veteran's left ear hearing loss is 
already service-connected via the November 2001  rating 
decision, but the audiological evaluation findings of record 
demonstrate both that the veteran's left ear hearing loss is 
worse than that in his right ear, and, as discussed in the 
aforementioned rating action, that his right ear hearing 
loss, even though diagnosed, simply does not constitute 
impaired hearing that qualifies as a disability eligible for 
service connection under applicable VA law.  Id.

The competent medical evidence of record establishes that the 
veteran's right ear hearing loss is not sufficient to warrant 
service connection, because at service discharge, testing for 
that ear did not show: an auditory threshold of 40 dB or 
greater at any of the applicable frequencies (500, 1000, 
2000, 3000, or 4000 Hz);  auditory thresholds for at least 
three of these frequencies at 26 dB or greater; or (as there 
were no speech recognition results using the Maryland CNC 
test), a score from that test of 94 percent or less.  See 
38 C.F.R. § 3.385.  Thus, the veteran is not entitled to 
service connection for right ear hearing loss based upon 
clinical findings as documented upon discharge.

Again, however, an adequate level of hearing loss need not be 
shown in service; it may present later in life and still 
warrant service connection, if all requirements of the test 
in Hensley v. Brown are met.  5 Vet. App. 155, 160 (1993).  
In this case, however, after review of his qualifying 
audiological evaluations (as addressed earlier), it is 
apparent that the requirements of the Hensley test are not 
met.  As to requirement one, the October 2004 VA examiner 
seemed to agree that it was likely that the veteran 
experienced some acoustic trauma as the result of in-service 
noise exposure, and so that element of the test is satisfied 
by competent medical evidence of record.  As for requirement 
two, however, the applicable audiometric test results of 
record do not demonstrate an upward trend in auditory 
thresholds.  Moreover, as for requirement three, the 
veteran's qualifying post-service audiological evaluation 
results, as dated in September 2001 and November 2004, again, 
do not reveal current disability as defined under any of the 
options under 38 C.F.R. § 3.385.  Finally, the only medical 
opinion of record, that from the October 2004 VA examiner, 
advises that it is less likely than not that the veteran's 
in-service noise exposure is the cause of right ear hearing 
loss, and so requirement four of Hensley is similarly not met 
in this case.

Thus, without the requirements of 38 C.F.R. § 3.385 met at 
service discharge, and likewise without all four requirements 
of the Hensley test met at this time, the veteran's claim for 
entitlement to service connection for right ear hearing loss 
cannot be granted.  In reviewing the foregoing, the Board has 
been cognizant of the benefit of the doubt rule.  The 
preponderance of the evidence, however, is against the claim.  
As such, this case does not present such a state of balance 
between the positive evidence and the negative evidence - a 
state of relative equipoise - so as to allow for a more 
favorable determination.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis of the Claim for an Initial Compensable Evaluation 
for Left Ear Hearing Loss

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2005).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The assignment of disability ratings for hearing impairment 
is devised by a mechanical application of VA's Schedule for 
Rating Disabilities (Rating Schedule) to numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based upon the organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the Rating Schedule 
establishes auditory acuity levels, designated Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 
6100 (2005).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies - 1000, 2000, 3000, and 
4000 Hertz (Hz) - is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  When the puretone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  

When impaired hearing is service-connected in only one ear 
and the veteran is not deaf in both ears, the nonservice-
connected ear will be assigned a Level I designation for 
hearing impairment, subject to the provisions of 38 C.F.R. § 
3.383.  See 38 C.F.R. § 4.85(f) (2005).

Additionally, a statutory provision pertinent to the claim - 
38 U.S.C.A. § 1160 - was amended during the period of this 
appeal, and that amendment is effective from December 6, 
2002.  See Veterans Benefits Act of 2002, Pub. Law No. 107-
330, Title I, Section 103, 116 Stat. 2821.  In particular, 
the phrase "total deafness," as previously defined at 38 
C.F.R. § 3.383 and pertaining to the nonservice-connected 
ear, was changed to "deafness."  Now, if the service-
connected ear is 10 percent or more disabling, the deafness 
of the nonservice-connected ear (whether total or partial) is 
considered in assigning the proper rating.  Moreover, 
Congressional documents concerning the enactment of Pub. Law 
No. 107-330 indicate that the intention of this amendment was 
to overrule prior caselaw (Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000)), 
and to allow VA to consider the hearing impairment of the 
nonservice-connected ear when assigning a rating for the 
service-connected ear.  See Senate Report 107-234 (August 1, 
2002).  This enables VA to pay compensation for such claims 
as if the combined hearing loss in both ears is service-
connected, as long as certain conditions are met.  See 
38 U.S.C.A. § 1160 (West Supp. 2005).

As well, 38 C.F.R. § 3.383 was likewise amended in order to 
incorporate the aforementioned changes to 38 U.S.C.A. § 1160, 
and this amendment was made retroactively effective to 
December 6, 2002.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
As noted in the supplementary information accompanying this 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the most severe 
degrees of hearing loss.  Id.  Dorland's Medical Dictionary, 
28th edition, however, defines "deafness" as "lack of the 
sense of hearing, or profound hearing loss."  In addition, 
"moderate" loss of hearing is often called hearing loss.  
Id.  Accordingly, while Congress intended to eliminate the 
requirement of total deafness in both ears before applying 
the paired organ exception, a veteran must have a specified 
degree of hearing loss independently ratable in the service-
connected ear, i.e., at a level of 10 percent or more, before 
nonservice-connected hearing disability in the other ear can 
be considered for compensation purposes.  See 38 C.F.R. 
§ 3.383 (2005).

The RO may not have provided the veteran with notice of these 
changes in law.  As discussed earlier in this decision, 
however, the RO did notify the veteran of the need to submit 
evidence and argument as to the severity of his hearing loss, 
and he was given ample opportunity to submit such evidence 
and argument.  Furthermore, as noted above, the evaluation of 
hearing loss is based on a "mechanical application" of the 
Rating Schedule; thus, the appropriate rating for assignment 
here is to be based solely on audiometric data obtained 
through testing.  In light of the audiometric data that has 
been obtained in this case, however, it is apparent that none 
of the amendments in question can negatively affect the 
outcome of this claim.  The Board therefore finds that the 
veteran is not prejudiced by the Board's consideration of 
these amendments in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran desires a higher initial (compensable) disability 
evaluation for his now service-connected left ear hearing 
loss.  For the reasons detailed below, the Board finds that 
at this time, a higher initial evaluation is not available 
under the law.  38 U.S.C.A. §§ 1155, 1160; 38 U.S.C.A. § 1160 
(prior to December 6, 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2005); 38 C.F.R. § 3.383 (prior to 
December 6, 2002).  

As set out above, since the initiation of the claim, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue.  In such cases, 
VA's Office of General Counsel has held that the Board should 
determine whether the revised version of the law or 
regulation is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of the change.  See 
VAOPGCPREC 3-00. 

Consistent with the above, the Board first notes that the 
cited revisions do not alter the basic numerical standards by 
which auditory acuity and speech recognition are measured.  
Moreover, a review of the competent medical evidence fails to 
show that the veteran is deaf in his right ear, and does not 
reflect that his service-connected left ear hearing loss is 
compensable to a degree of 10 percent.  As such, application 
of the revisions pertinent to the evaluation of hearing loss 
when only one ear is service-connected result in no 
substantive changes in the veteran's case.  Thus, neither the 
old or revised criteria pertinent to the evaluation of 
hearing loss when only one ear is service-connected are more 
favorable to the veteran.

The available competent and probative medical evidence 
consists of the results of the veteran's two post-service VA 
audiological examinations as conducted in September 2001 and 
October 2004.  Neither of these reports (nor any other 
medical evidence of record, for that matter) demonstrates or 
indicates that the veteran is deaf in either ear.  The 
veteran's nonservice-connected right ear is thus assigned no 
more than a Level I evaluation throughout the appeal period.  
38 C.F.R. § 4.85(f).  
Furthermore, the competent medical evidence of record clearly 
shows left ear speech recognition percentages of no less than 
94 percent, and further fails to demonstrate average 
threshold losses of more than 26.5 decibels in the left ear, 
so as to warrant no more than a Level I evaluation for the 
left ear at any point in the appeal period.  See 38 C.F.R. 
§ 4.85, Table VI; see also 38 C.F.R. § 4.86.  Application of 
such findings to 38 C.F.R. § 4.86, Diagnostic Code 6100, 
Table VII, therefore, results in the continued assignment of 
a noncompensable (0 percent) evaluation for the veteran's 
service-connected left ear hearing loss (throughout the 
appeal period).  

The Board recognizes the veteran's contentions that he has 
difficulty hearing.  The Board emphasizes, however, that, as 
described by the Court, the assignment of disability ratings 
in hearing cases is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The veteran is not shown 
to have the requisite experience to refute the competent 
medical evidence pertaining to the numerical measurement of 
his hearing acuity.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, therefore, the competent and 
probative evidence of record is against a finding that an 
initial compensable evaluation for left ear hearing loss is 
warranted in this appeal.  38 U.S.C.A. §§ 1155, 1160; 
38 U.S.C.A. § 1160 (prior to December 6, 2002); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, Diagnostic Code 6100; 38 C.F.R. § 3.383 
(prior to 
December 6, 2002).

The Board has also contemplated extraschedular evaluation in 
this case, but finds that there has been no showing that the 
veteran's left ear hearing loss has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the currently assigned rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See  38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has again considered the benefit of the 
doubt rule for this claim,  but as the preponderance of the 
evidence is against it, the evidence is not in a state of 
relative equipoise and there is no basis to apply it.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.


REMAND

The Board hereby finds that the veteran's appeal for a higher 
rating for his right knee disability, extant since the RO's 
award of service connection for this disability and as now 
delineated as two issues via a change in his rating during 
the course of this appeal (as noted on the title page of this 
decision), requires a remand to the RO in order to afford the 
veteran complete due process with respect to this matter.

Subsequent to the Board's February 2004 remand of this 
matter, in an August 2005 rating decision, the RO granted the 
veteran an increased disability rating of 20 percent from 
October 15, 2004, for his status post right knee anterior 
cruciate ligament reconstruction (as previously on appeal 
with an initial evaluation of 10 percent effective from July 
13, 2000).  Moreover, in its August 2005 adjudication 
documentation, the RO told the veteran that because it had 
granted the specific rating which he reported would be 
satisfactory for this claim (as stated on his March 2003 VA 
Form 9 substantive appeal), it considered this award to be a 
complete grant of all benefits sought on appeal.  The RO then 
advised the veteran that if he did not agree with that 
determination, he needed to notify the RO in writing.  

The Board recognizes that there is currently no such response 
of record from the veteran after the RO's issuance of the 
August 2005 adjudication documentation, but also finds that 
this matter, nevertheless, must remain in appellate status.  
While the veteran did report on his VA Form 9 substantive 
appeal that a 20 percent rating would be appropriate for his 
right knee disability, the actual issue on appeal stems from 
his challenge to the RO's initial evaluation after its award 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  And, the veteran's rating, as it now stands, 
consists of a 20 percent evaluation as awarded from a later 
point in time (October 15, 2004), and not as of the date of 
the claim on appeal (July 13, 2000).  Id.  The Board notes 
that although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  
Further, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  In this regard, the veteran stated that he felt 
his right knee disability should be assigned a 20 percent 
rating; he did not state that he wanted a 20 percent 
disability evaluation and no more for his right knee 
disability.  As such, the Board finds that his appeal for a 
higher rating for his right knee disability remains in 
appellate status at this time, and as phrased on the title 
page of this decision.  See AB v. Brown, 6 Vet. App. 35 
(1993) (in certain cases, a claimant can limit the benefits 
sought to below the maximum available in a claim for an 
increased rating; otherwise, he is presumed to be seeking the 
maximum to which he is entitled under the law).

In addition, the Board notes that while the RO issued the 
veteran a new rating decision on this matter in August 2005, 
it did not similarly issue an SSOC to him, as required by 
law.  See 38 C.F.R. § 19.31 (2005).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

The RO should review the veteran's claims 
for a rating in excess of 10 percent for 
his right knee disability prior to 
October 15, 2004, and for a rating in 
excess of 20 percent for this right knee 
disability from October 15, 2004, on the 
basis of all additional evidence 
associated with the claims file since the 
issuance of the February 2003 statement 
of the case.  If the RO cannot grant all 
benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative (if any) 
with an SSOC, and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


